Citation Nr: 1236939	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-09 405	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for bilateral leg atrophy, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for congestive heart failure, to include as secondary to diabetes mellitus. 

6.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus.  

REPRESENTATION

Appellant represented by:	Virginia Girard Brady, Attorney

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from June 1975 to June 1979.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied the above claims.  The Board remanded the case for additional development in March 2010.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary in the current appeal as to the psychiatric disability.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the RO for action as described below.

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  Under the 2010 volume of the Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for various disorders including Type II diabetes and ischemic heart disease.  38 C.F.R. § 3.309(e).

However, even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  Also, when a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record does not reveal, and the Veteran does not contend, that he served in the Republic of Vietnam during the Vietnam era.  Nevertheless, Veterans who were otherwise exposed to such herbicides may also take advantage of those presumptive disease provisions in the law.  However, unlike Vietnam Veterans, they are required to prove that they were, in fact, exposed to herbicides during their military service.  That is, they do not enjoy the benefit of a presumption of exposure as do Vietnam Veterans.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran contends that he was exposed to Agent Orange when he was on active duty and stationed at Eglin Air Force Base (AFB) in Florida.  The service medical records for the appellant indicate that he was at Eglin in the late 1970s.

The Board takes judicial notice that records from the Agency for Toxic Substances & Disease Registry (ATSDR), a federal public health agency of the U.S. Department of Health and Human Services, in a Petitioned Public Health Assessment, show that between 1962 and 1970, the United States Air Force conducted tests at Eglin AFB to evaluate the effectiveness of spray patterns used in delivering various herbicides including Agent Orange.  Further, ATSDR records show that Agent Orange and other herbicides were stored at Eglin AFB.  See, e.g., www.atsdr.cdc.gov/hac/pha/eglin/egl-p2.html.

In addition, U.S. Department of Defense (DOD) materials reveal that the Eglin AFB was the site of testing of herbicide agents Orange, Purple, White, and Blue.  These documents reveal that Agent Orange was tested from 1962 to 1968; Agent Purple was tested from 1962 to 1968; Agent White was tested from 1967 to 1970; and Agent Blue was tested from 1968 to 1970. 

The VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n, addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea.  The RO is supposed to request an herbicide exposure verification from DOD for the timeframe delineated by a claimant.  In this case, the RO did not request a DOD herbicide exposure verification.  Furthermore, it is the policy of the VA Compensation and Pension Service for cases to be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) where the claimed herbicide exposure location or dates were not on the DOD list or on the M21-1MR Korean DMZ list or where the evidence does not otherwise confirm exposure, in order to corroborate the Veteran's claimed exposure unless the claim was inherently incredible or clearly lacked merit.  Based on the foregoing, the Board finds that the RO should attempt to verify the Veteran's alleged herbicide exposure at Eglin AFB, following the procedures provided by the C&P Service in Manual M21-1MR.

Once VA provides an examination in conjunction with a service connection claim, the examination must be adequate or VA must notify the appellant why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, in Savage v. Shinseki, 24 Vet. App. 259 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, the ophthalmologist who examined the appellant pursuant to the Board's March 2010 remand directives opined that the appellant's in-service complaint of blurred vision was most likely due to diabetes.  On the other hand, the internist who examined the appellant in April 2010 concluded that the appellant's currently diagnosed diabetes did not have its onset during service and was not related to any incident of service.  The internist also opined that the appellant's in-service complaint of blurry vision was not related to diabetes.  These opinions are contradictory and the RO did not address this.

Furthermore, neither examining VA physician provided anything more than a superficial explanation for the opinions contained in their reports with addenda.  In addition, neither physician addressed the significance, if any, of the appellant's age at the time of his diagnosis in approximately 1985, his ethnicity or his body type.  On remand, the RO must obtain a medical opinion that addresses these factors.

Finally, while private medical reports dated in 2000 indicate that the appellant had a 15-year history of diabetes, the claims file does not contain any medical records dated between June 1979 and December 1999.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  On remand, all such records must be identified, obtained and associated with the claims file.

Thus, further development of the evidence is necessary, requiring the gathering of records and further investigation.  In addition, the duty to assist includes obtaining records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, remand is required in order to fulfill the statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the appellant to obtain the names and addresses of all post-service medical care providers (private, VA or other government) who have treated him for his claimed diabetes pathology, including neurological, cardiac and eye disorders.  After securing the necessary release(s), obtain all associated records.  

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his attorney should also be informed of any negative results and be given opportunity to secure the records.

4.  Verify the dates of the appellant's service at Eglin AFB and then follow M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n. or its equivalent and request an herbicide exposure verification from the Department of Defense (DOD) for Eglin AFB for the pertinent dates.  If DOD does not confirm herbicide exposure, refer the appellant's pertinent information to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request for verification of exposure to herbicides.

5.  If exposure to herbicides is confirmed, take appropriate action.

6.  If exposure to herbicides is not confirmed, and after completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's claims file by a pathologist or internist with expertise in the treatment of diabetes (because of the complexity of the issues) to determine the nature, extent, onset date and etiology of the claimed diabetes and all associated pathology.  

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the physician.  If the reviewer does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the physician for review. 

The reviewer must consider the information in the claims to provide an opinion as to the specific nature and etiology of the appellant's diabetes.  The reviewer must offer an opinion as to whether the onset of the diabetes was attributable to the appellant's active military service, as follows:

(a)  What is meant by type 2 diabetes?  What is meant by early-onset type 2 diabetes?  What is meant by maturity-onset diabetes of the young (MODY)?  What are the risk factors for the development of these conditions?  Does heredity play any role?  Cite to the literature as needed.

(b)  What kind of diabetes does the appellant have?  What is the significance of his diagnosis in approximately 1985 (age 26)?  What was the actual onset date?  Explain.

(c)  What is the likelihood, based on what is medically known about any such diagnosed disorder, that any of the Veteran's claimed pathology had its onset during his military service from June 1975 to June 1979?  What is the significance, if any, of the appellant's April 1979 complaints of blurry vision and headaches?  Explain.

(d)  Please state whether any pertinent diagnosed condition had its onset within one year after the Veteran's separation from service in June 1979.  Explain.

(e)  If the onset of any pertinent diagnosed condition was not during the Veteran's active service from June 1975 to June 1979, is any portion of the Veteran's current claimed pathology related to any incident of service?  Explain.

In rendering the requested opinions, the reviewer must specifically address: (a) whether any claimed disorder clearly and unmistakably preexisted the Veteran's entrance into service; and if so, (b) whether there is clear and unmistakable evidence that any such preexisting pathology was not aggravated (increased in disability beyond the natural progress of the condition) during service.  If aggravation is found, the reviewer must attempt to quantify the degree of additional disability resulting from the aggravation.

In assessing the relative likelihood as to origin and etiology of any claimed condition, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewing physician concludes that there is insufficient information to provide an opinion without result to mere speculation, the reviewing physician must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Upon receipt of the VA medical reviewer's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

8.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claims.  Ensure that all theories of service connection are considered.

9.  If any benefit sought on appeal remains denied, the appellant and his attorney must be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

